Citation Nr: 0017467	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-08 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for a liver 
disability, currently evaluated as 30 percent disabling, for 
the purposes of accrued benefits.  

2.  Entitlement to an increased evaluation for a right hip 
disability, currently evaluated as 10 percent disabling, for 
the purposes of accrued benefits.  

3.  Entitlement to a compensable evaluation for a left knee 
disability, for the purposes of accrued benefits.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability, and, if so, whether all of the 
evidence both old and new warrants a grant of that benefit 
for the purpose of payment of accrued benefits.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and an associate


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to September 
1989.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran had a claim pending at the time of his death 
in September 1996 for entitlement to an increased evaluation 
for a liver disability, evaluated as 30 percent disabling, 
entitlement to an increased evaluation for a right hip 
disability, evaluated as 10 percent disabling, entitlement to 
a compensable evaluation for a left knee disability, and for 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.  

3.  The appellant, widow of the veteran, timely filed a claim 
for accrued benefits within one year of the veteran's death. 

4.  The veteran's liver disability was until September 1996 
manifested by an enlarged liver and a positive showing of 
ascites with consistent complaints of fatigue.  

5.  The veteran's right hip disability until September 1996 
was manifested by complaints of pain, abduction limited to 45 
degrees, with X-ray evidence of arthritis.  

6.  The veteran's left knee disability until September 1996 
was manifested by complaints of pain which increased with hot 
and cold weather conditions, and normal range of motion.   

7.  In December 1989, the RO denied entitlement to service 
connection for a right knee disability.  The veteran was 
informed of that decision in December 1989, and he did not 
timely appeal.  

8. The December 1989 RO decision is final, and no new and 
material evidence has been received to reopen the claim for 
the purposes of accrued benefits.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for a 
liver disability for the purposes of accrued benefits to 50 
percent have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.43, 4.68, 4.71a, Code 
7312-7701 (1999).

2.  The schedular criteria for an increased evaluation for a 
right hip disability for the purposes of accrued benefits 
have not been met.  8 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59 and Part 4, Codes 5003, 
5251, 5252, 5253, 5254 (1999).

3.  The schedular criteria for a compensable evaluation for a 
left knee disability for the purposes of accrued benefits 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991) 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic 
Code 5257 (1999).  

4.  The December 1989 RO decision which denied service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d) 
(1999).

5.  Additional evidence received since the RO denied service 
connection for a right knee disability in December 1989 is 
not new and material; thus the claim is not reopened, for 
accrued benefits purposes. 38 U.S.C.A. §§ 5108, 5121 (West 
1991); 38 C.F.R. § 3.156(a) (1999).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent VA governing law and regulations require that a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual. 38 U.S.C.A. § 5101(a).  In general, the payment 
of accrued benefits is governed by 38 U.S.C.A. § 5121 and 38 
C.F.R. § 3.1000, which provides that benefits which are "due 
and unpaid" to the veteran at the time of his death may be 
disbursed to eligible persons.  Although a claim for accrued 
benefits is related to a claim made by a veteran during his 
lifetime for VA benefits, entitlement to accrued benefits is 
predicated upon a separate application for accrued benefits 
filed within one year after the veteran's death. 38 C.F.R. § 
3.1000(c).

Construing together the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently concluded that, in order 
for a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision. Jones v. West, No. 96-7041 (Fed. 
Cir. Feb. 11, 1998).  The Federal Circuit noted that this 
conclusion comported with the decision in Zevalkink v, Brown, 
102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.

In January 1995, the RO denied the veteran's claims for 
increased evaluations for his service-connected liver 
disability, his right hip disability, and his left knee 
disability as well as finding that no new and material 
evidence had been received to reopen his claim of entitlement 
to service connection for a right knee disability.  The 
veteran disagreed with that decision in April 1995, and a 
Statement of the Case was issued in February 1996.  A 
substantive appeal was submitted by the veteran in February 
1996.  The veteran died in September 1996, and the appellant 
filed a claim for benefits in October 1996.  

The appellant contends through statements and hearing 
testimony that increased evaluations are warranted for the 
deceased veteran's liver, right hip, and left knee 
disabilities, as well as that new and material evidence has 
been received to reopen his claim of entitlement to service 
connection for a right knee disability.  She testified that 
the veteran had weakness prior to his death due to his liver 
disability, his right hip and his left knee disabilities.  An 
associate of the appellant has stated that the veteran 
avoided using steps due to his right hip and left knee 
disabilities.  A complete transcript is of record.  


Increased Evaluations


The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter, "the Court") has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased evaluation.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claims for increased evaluations submitted prior to 
his death are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  It therefore follows that the 
appellant's claim for accrued benefits purposes is also well 
grounded.  In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue here.  Disability 
ratings are determined by applying the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule), 
found in 38 C.F.R. Part 4 (1999).  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § § 4.1, 4.10 (1999).   
Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The Evidence

Service connection was granted in December 1989 for a liver 
disability, a right hip disability and a left knee 
disability.  The record shows that in October 1989, the 
veteran was examined for disability evaluation.  He 
complained of knee pain.  On examination, there was no 
hepatomegaly and normal movements of the right hip and left 
knee.  The examination stated that there was no limitation of 
movements and that movements of the right hip were guarded.  
The veteran was noted to have a normal gait.  X-rays of the 
right hip showed degenerative joint disease involving the hip 
with subcortical pseudocyst change involving the femoral head 
and bony overgrowth about the margins.  X-rays of the left 
knee were negative.  Blood tests showed that the veteran had 
a low red blood cell count.  The findings were, history of 
degenerative arthritis of the right hip, history of torn 
cartilage of the left knee, history of esophageal varices and 
gastritic, and history of macrocytic anemia.  

In December 1989, the RO assigned a 30 percent evaluation for 
cirrhosis of the liver with bleeding esophageal varices and 
macrocytic anemia under Diagnostic Code 7312-7701.  The RO 
also assigned a 10 percent evaluation for a right hip 
disability under Diagnostic Code 5003-5253 and a 
noncompensable evaluation was assigned for a left knee 
disability under Diagnostic Code 5003-5257.  

In October 1994, the veteran was hospitalized at a VA 
facility with complaints of diarrhea that was greenish and 
watery and had changed in color to black on the day of 
admission.  He also stated that he had nausea and vomiting 
for the previous one or two days.  He reported hematemesis 
once.  On examination, there was slight tenderness in the 
right upper quadrant.  The liver was palpable.  The veteran 
was treated with medication and released a few days later.  

The veteran underwent a VA orthopedic examination in November 
1994.  He complained of right hip and left knee pain.  It was 
noted that the right hip was unremarkable on inspection, and 
that range of motion was complete but subjectively painful.  
The right hip with the right knee extended was flexion at 90 
degrees.  With the knee flexed, flexion was to 129 degrees.  
Standing abduction was to 45 degrees and adduction was to 30 
degrees.  X-rays were noted to be suggestive of degenerative 
changes of the right hip, and it was stated that the 
possibility of avascular necrosis could not be entirely 
excluded.  The diagnoses were, degenerative changes involving 
the right hip; and rule out avascular necrosis of the right 
hip.  

On VA systemic examination in November 1994, it was noted 
that the veteran had a history of alcoholic cirrhosis and 
presented for evaluation.  He complained of feeling weak most 
of the time, and that he rests after a full day's work.  He 
stated that he felt unable to complete home chores that 
needed to be done due to fatigue.  The veteran stated that he 
had not been drinking since January 1994; however on further 
query, it was determined that he had had a few beers the 
night before.  The examiner noted that the veteran was 
jaundiced with icterus.  His BUN and creatinine were noted to 
be within normal limits.  Examination was positive for 
ascites.  Bowel sounds were positive.  The veteran denied 
tenderness in all abdominal quadrants.  It was noted that the 
liver was enlarged with deep palpation.  Coagulation studies 
were noted to be significantly remarkable with PT being 16.8; 
CBC showed an increase in RDW of 15.5; and an increased MCV 
of 101.8.  Abdominal X-rays showed reflex ileus, moderate 
distention of multiple loops of the small bowel in the upper 
abdomen.  There was a large soft tissue mass density in the 
left upper abdomen, probable, splenomegaly.  The finding was: 
the veteran appeared cachectic on presentation; he appeared 
weak and smelled strongly of alcohol; physical examination 
was most remarkable for jaundice and icterus.  The diagnosis 
was, alcoholic cirrhosis of the liver.  

VA outpatient treatment records show that in August 1995, the 
veteran was treated for complaints which included upper 
gastrointestinal disease with alcoholic liver disease.  In 
October 1995, he was seen for liver cirrhosis.  He complained 
of excess fatigue.  Examination showed icteric eyes and skin 
and hepatosplenomegaly, and liver cirrhosis was diagnosed.  
He was also seen in 1996 for a surgery consultation due to an 
unrelated problem, and among the findings was, cirrhosis with 
jaundice coagulation abnormality and thrombocytopenia.  


A Liver Disability

At the time of the veteran's death, he had a 30 percent 
evaluation for his liver disability under Diagnostic Code 
7312-7701.  The Board notes that the rating criteria for 
evaluating hemic disorders were revised in October 1995.  The 
Board notes that the regulations and evaluative criteria in 
effect at the time of the veteran's death are to be 
considered in evaluating a claim for accrued benefits.  The 
veteran died in January 1996.  Accordingly, only the new 
criteria will be considered.  See 38 C.F.R. § 3.1000.

Under 38 C.F.R. Part 4 (1999), Diagnostic Code 7701, 
secondary anemia is rated on the basis of the underlying 
disease entity.  Diagnostic Code 7312 sets forth that 
moderate cirrhosis of the liver with dilation of superficial 
abdominal veins, chronic dyspepsia, slight loss of weight or 
impairment of health, warrants a 30 percent rating.   
Moderately severe cirrhosis with definite liver enlargement, 
abdominal distention due to early ascites, muscle wasting and 
loss of strength warrants a 50 percent rating.

The Board notes that the veteran had complaints of fatigue on 
the most recent VA examination.  There is also a finding of 
enlarged liver and of ascites.  He was described as being 
cachectic.  The Board finds that these findings more nearly 
approximate the criteria for a 50 percent rating for the 
veteran's liver disorder for the purposes of accrued 
benefits.  

A 70 percent rating is not warranted since there is no 
showing severe symptoms such as ascites requiring frequent 
tapping, or recurrent hemorrhage from esophageal varices, 
aggravated symptoms or impaired health.  38 C.F.R. Part 4, 
Code 7312.  Neither is there a showing of moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression as required under 
Diagnostic Code 7345 for rating beyond 50 percent.  


A Right Hip Disability

Under D C 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
and the appropriate diagnostic code for the specific joint or 
joints involved.  The note accompanying Diagnostic Code 5003 
reflects that ratings based on X-ray evidence alone are not 
to be combined with that for limitation of motion.

The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service- connected degenerative changes: (1) Where limitation 
of motion of a joint or joints is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, and that limitation of motion 
meets the criteria in the diagnostic code or codes applicable 
to the joint or joints involved, the corresponding rate under 
that code or codes will be assigned. (2) Where the 
objectively confirmed limitation of motion is not of a 
sufficient degree to warrant a compensable rating under the 
code or codes applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each major joint or 
groups of minor joints affected "to be combined, not added" 
and (3) where there is no limitation of motion, a rating of 
10 percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is X-ray evidence 
of the involvement of two or more major joints or two or more 
minor joint groups. In addition, Diagnostic Code 5003 is to 
be read in conjunction with 38 C.F.R. § 4.59 and it is 
contemplated by a separate regulation, 38 C.F.R. § 4.40, 
which relates to pain in the musculoskeletal system. Finally, 
the Court noted that Diagnostic Code 5003 and 38 C.F.R. § 
4.59 deem painful motion of a major joint or groups caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point where pain sets in. Hicks v. Brown, 
8 Vet. App. 417 (1995).

In general, 38 C.F.R. § 4.71, Plate II (1999) provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees and hip abduction to 45 
degrees is considered normal.

In rating hip disability, when there is limitation of motion, 
limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  Limitation of flexion of the thigh to 
30 degrees warrants a 20 percent evaluation.  Limitation of 
flexion of the thigh to 20 degrees warrants a 30 percent 
evaluation.  Flexion limited to 10 degrees is rated 40 
percent. Diagnostic Code 5252.

Further, under Diagnostic Code 5253, limitation of thigh 
rotation, with the loss of the ability to toe out more than 
15 degrees, or for limitation of adduction with the loss of 
the ability to cross the legs warrants a 10 percent rating. A 
20 percent evaluation requires limitation of abduction with 
motion loss beyond 10 degrees. 38 C.F.R. § 4.71, Diagnostic 
Code 5253.  It is also noted that limitation of thigh 
extension to 5 degrees warrants a 10 percent rating under 
Diagnostic Code 5251.

Based on a review of the clinical evidence, it is the 
judgment of the Board that the 10 percent rating is 
appropriate.  On the veteran's most recent VA examination in 
November 1994, the veteran's right hip was not limited to 30 
degrees of flexion nor was there limitation of abduction of 
the thigh with motion loss beyond 10 degrees, which is 
required for a rating in excess of 10 percent.  Examination 
showed that the veteran had full motion of the right hip with 
abduction limited to 45 degrees. Flexion was to 90 degrees 
with the knee extended and to 120 degrees with the knee 
flexed.  Thus, the veteran's right hip disability does not 
meet the criteria for a rating in excess of 10 percent based 
on limitation of motion.  Diagnostic Codes 5251-5253.  The 10 
percent evaluation in effect at the time of the veteran's 
death is, thus, appropriate.

Additionally, the Board finds that although the veteran had 
complaints of pain which causes some discomfort, there was no 
showing that he had any functional loss due to pain.  It is 
noted that the examiner reported that the veteran was not 
taking any medication for pain or having any treatment for 
the condition.  While he was noted to favor the right side 
when ambulating, absent any motion limitation, the Board 
finds that any functional impairment experienced was 
adequately compensated by the 10 percent rating in effect at 
the time of the veteran's death.  Accordingly, a higher 
rating under the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 is not warranted.


A Left Knee Disability

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (1999), 
and limitation of motion of the knee joint is rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1999), based 
upon limitation in flexion and/or extension of the leg. Under 
Diagnostic Code 5260, a 30 percent rating is provided for 
limitation of flexion of the leg to 15 degrees, a 20 percent 
rating for flexion limited to 30 degrees, a 10 percent rating 
for flexion limited to 45 degrees, and a noncompensable 
rating for flexion limited to 60 degrees. Under Diagnostic 
Code 5261, a 30 percent rating is provided for extension of 
the leg limited to 20 degrees, a 20 percent rating where 
extension is limited to 15 degrees, a 10 percent rating where 
extension is limited to 10 degrees and a noncompensable 
rating where extension is limited to 5 degrees.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Diagnostic Code 5257 provides ratings for knee impairment, 
other than ankylosis, based upon the severity of symptoms of 
recurrent subluxation or lateral instability.  A 10 percent 
rating is assignable when symptoms are slight.  A 20 percent 
rating is assignable when the symptoms are moderate, and a 30 
percent rating is assignable when the symptoms are severe.  
38 C.F.R. § 4.71a, Code 5257.  The Board points out that 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, and therefore 38 C.F.R. §§ 4.40 and 4.45, which 
address such factors as painful motion and functional loss 
due to pain, are not for application when rating a disability 
under Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996); see also DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  

In this instance, flexion in the appellant's left knee does 
not meet the noncompensable level of flexion limitation (60 
degrees) under Diagnostic Code 5260, nor is the 
noncompensable level of extension limitation (5 degrees) 
shown in the left knee, because motion is shown to be normal.  
Under VA O.G.C. Prec. Op. No. 23-97, if the veteran does not 
at least meet the criteria for a zero percent rating under 
either Diagnostic Code 5260 or Diagnostic Code 5261, there is 
no additional disability for which a rating may be assigned.  

Upon consideration of all the evidence of record, the Board 
finds that the evidence shows that the veteran had at the 
time of his death full range of motion of the knee as noted 
by the findings on the October 1989 VA examination report, 
which noted that movements of the left knee were normal.   
Taking all of the veteran's complaints as well as the 
objective findings into account, the Board finds that the 
symptoms of the left knee as indicated in the record at the 
time of the veteran's death consisted of complaints of pain.  
In addition, X-rays were shown to be negative.   Thus 
although he experienced painful motion, the Board finds that 
at his death, he was not entitled to a separate evaluation 
based on arthritis and limitation of motion in the left knee 
under VA O.G.C. Prec. Op. No. 9-98 and Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991) since arthritis was not 
confirmed by X-ray.  

As there is no evidence of recurrent subluxation or lateral 
instability, a higher percent evaluation under Diagnostic 
Code 5257 would not be appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

As, per the evidence of record, the extension of the knee is 
not limited to 10 degrees, and the flexion of the knee is not 
limited to 45 degrees, a higher 10 percent rating would not 
be assignable under either Diagnostic Code 5260 or Diagnostic 
Code 5261.  Further, as there is no ankylosis of the knee 
joint, a compensable rating would not be available under 
Diagnostic Code 5256.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5260 and 5261 (1999).    

Accordingly, the Board concludes that an increased evaluation 
is not warranted for the veteran's left knee disability.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1999), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disabilities subjected him to 
frequent periods of hospitalization or that it interfered 
with his employment to an extent greater than that which is 
contemplated by the assigned ratings, as deemed appropriate 
by the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria were inadequate in this instance. 


New and Material Evidence

The record reflects that the RO denied service connection for 
a right knee disability in December 1989, on the basis that a 
right knee disability was not shown.  The veteran was 
notified of the decision and his appellate rights in December 
1989.  Inasmuch as he failed to file an appeal within one 
year, the rating decision became final. 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a). The veteran died on September [redacted], 
1996, and the appellant is pursuing an accrued benefits claim 
submitted in October 1996, which is, in effect, a claim 
limited to certain benefits to which the veteran was 
otherwise entitled at the time of his death based on his 
service connection claim. 38 C.F.R. § 3.1000.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that a 
survivor's accrued benefits claim asserting that the 
veteran's disorder was incurred in service is derivative in 
nature and necessarily incorporates any prior adjudications 
of the service connection issue in claims brought by the 
veteran. Zevalkink v. Brown, 6 Vet. App. 483, 492 (1994).  As 
noted above, the service connection claim advanced by the 
veteran during his lifetime was the subject of a prior 
unappealed rating decision and by statute, that decision is 
final. 38 U.S.C.A. § 7105(c). However, during his lifetime 
the veteran could have reopened the 1989 final decision by 
submitting new and material evidence. 38 U.S.C.A. § 5108. 
Therefore, since the appellant's accrued benefits claim 
incorporates the prior 1989 decision, she also must clear the 
hurdle of presenting new and material evidence before her 
accrued benefits claim may be considered.  Zevalkink at 492.

Moreover, the new and material evidence to reopen the 1989 RO 
decision for purposes of the appellant's accrued benefits 
claim must have been in the veteran's file at the time of his 
death.  38 C.F.R. § 3.1000(a); Zevalkink at 493.  The Court 
has noted that certain items of evidence may be considered as 
being in the file at date of death even though actually put 
into file after the date of death.  Hayes v. Brown, 4 Vet. 
App. 353 (1993).  Specifically, VA Manual M21-1, paragraph 
5.25 lists certain types of evidence which may be considered 
to be in the claims file as of the date of death, even if not 
reduced to writing or not physically placed in the file until 
after death.  Such types of evidence include service 
department records, Department of Veterans Affairs (VA) 
hospital, treatment, examination and outpatient reports, 
other such reports of hospitalization, treatment or 
examinations authorized by the VA, and reports of autopsy 
made by the VA on the date of death.  In other words, the 
1989 RO decision which stands as an obstacle to the 
appellant's accrued benefits claim can only be reopened if it 
is determined that evidence received since that decision and 
of record as of the date of the veteran's death includes 
evidence which is new and material.  Evidence not of record 
as of the date of the veteran's death may not be considered 
in determining whether new and material evidence has been 
received to reopen the 1989 RO decision.

To reopen a previously and finally disallowed claim, the 
Board must conduct a two-step analysis.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991). First, the Board must determine 
whether the evidence presented or secured since the prior 
disallowance of the claim is "new and material" when the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Second, if the evidence is new 
and material, then the case is reopened and the Board must 
evaluate the claim in light of all the evidence, both new and 
old. In determining whether the evidence is new and material 
the Board must consider three questions: (1) Is the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record); 
(2) Is it "probative" of the issue at hand (that is, each 
issue which was a specified basis for the last final 
disallowance.  

At the time of the December 1989 rating decision, the 
evidence consisted of the veteran's service medical records 
and VA treatment records.  His service medical records showed 
that the veteran complained of right knee pain and right 
quadriceps pain in 1987.  On VA examination in October 1989, 
there was no limitation of motion of the right knee, and the 
finding was, history of degenerative arthritis of the right 
knee. The RO found that a right knee disability was not 
shown, and the claim was denied in December 1989.  The 
veteran was informed of this decision that same month, and he 
did not appeal.  Thus the claim became final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d) (1999).  

Evidence added to the record since the December 1989 rating 
action consists of VA medical records.  A VA October 1994 
hospitalization report does not address the veteran's right 
knee.  Likewise the November 1994 VA examination report is 
negative for right knee problems.  

The Board finds that this evidence newly added to the record 
since the December 1989 RO decision is not new and material 
to the veteran's claim of entitlement to service connection 
for a right knee disability for the purposes of accrued 
benefits since the evidence does not address the veteran's 
claimed right knee disorder.  



ORDER

An increased evaluation to 50 percent for a liver disability 
for the purposes of accrued benefits is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  

An increased evaluation for a right hip disability for the 
purposes of accrued benefits is denied.  

A compensable evaluation for a left knee disability for the 
purposes of accrued benefits is denied.  

New and material evidence to reopen the claim of entitlement 
to service connection for a right knee disability for the 
purposes of accrued benefits has not been received, and the 
claim is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

